DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of October 20, 2020, Applicant, on February 19, 2021, amended claims 1-6 and added claim 11. Claims 7-10 were previously withdrawn for being directed to the non-elected invention. Claims 1-11 are pending, of the pending claims, claims 1-6 & 11 have been rejected below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea because the claims are not directed to an abstract idea because the limitations cannot be considered as any abstract idea because they are far more than mental processes. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under the first prong of step 2A, the claims (claim 1, and similarly claims 2-6) recite (claim 1, and similarly claims 2-6 & 11) recite “determine whether an object included in the image belongs to a first grout or not, calculate at least one of first statistical information of an object determined to belong to the first group or second statistical information of an object determined not to belong to the first group, store … a plurality of feature quantities associated with physical attributes of objects, the physical attributes including at least colors of clothes and types of clothes associated with objects, select one of the feature quantities as a first feature quantity which contributes to classify an object as belonging to the first group; select a first physical attribute of the first feature quantity …, and display … the first statistical information, the second statistical information, the first feature quantity, and the first physical attribute.” Claims 1-6 & 11, in view of the claim limitations, are directed to the abstract idea of determine whether an object belongs to a group, calculate statistical information of an object in the first group or not in the first group, store quantity and physical attribute information, select feature quantity and physical attribute information, and display the statistical information, feature quantity, and physical attribute information. 
	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14.
Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determine whether an object belongs to a group, calculate statistical information of an object in the first group or not in the first group, store quantity and physical attribute information, select feature quantity and physical attribute information, and display the statistical information, feature quantity, and physical attribute information could all be reasonably interpreted as a human making observations of an object, performing evaluations based on the observations and using judgment to determine whether object is a first group and calculate statistics, use their mind to memorize the feature quantities and physical information, mentally select feature quantities and physical information, and display the statistics, feature quantities, and physical information with a pen and paper; therefore, the claims are directed to a mental processes. 
Further, “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). With respect to calculations, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4.
Here, the claims expressly recite calculating statistical information, selecting a feature quantity, and display processing for the statistical information and feature quantity, calculating a statistic is explicitly mathematical calculation, selecting a numeric quantity of a feature is the selecting of a mathematical relationship for feature, each of these are expressly directed to an mathematical concept. Further, the display processing of these mathematical concepts is directed to outputting the mathematical results of the mathematical concept. Moreover, each of the claim limitation discussed above are directed to a mathematical algorithm comprising mathematical calculations, mathematical relationships, and displaying mathematical outputs of the mathematical algorithm. Thus, the claims are directed to a mathematical concept. 
Accordingly, as discussed above, the claims are directed to mental processes and a mathematical concept, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Applicant argues that the claims are directed to a practical application of an imaging sensor, a processor circuit, a display screen, and a memory for a user to easily recognize the feature quantity contributing to the classification and its explanation with reference to the first statistical information, the second statistical information, the first feature quantity, and the first physical attribute. Examiner respectfully disagrees.
For the reasons discussed above, the claimed limitations related to recognizing the feature quantity contributing to the classification and its explanation with reference to the first statistical information, the second statistical information, the first feature quantity, and the first physical attribute are each recited are each part of and directed the recited abstract idea. Determining that an object is a member of a group and calculating statistical information of the object, as recited, are directed to a mental process that can be practically performed in the mind of a human and are part of a mathematical concept for the reasons set forth above. 
As noted above, under the second prong of step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
With respect to the second prong of step 2A, the only additional elements beyond the recited abstract idea comprise the recitations of “[a]n information processing system comprising: an imaging sensor configured to: capture a plurality of frames of image data and transmit the image data to an information processing device wirelessly in real time, and receive command signals from the information processing device for controlling capturing direction and capturing range: and the information processing device including: a processor circuit; a display screen; and a memory which is connected to the processor circuit, the processor circuit configured to,” “store, into the memory,” and “display, on the display screen,” in claim 1; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the features referred to by Applicant, including the recited imaging sensor to capture a plurality of frames of image data, transmit the image data to an information processing device wirelessly in real time,  receive command signals from the information processing device, store, into the memory, and display, on the display screen, while portions of the “display” and “store” limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity and not sufficient to integrate an abstract idea into a practical applicant.

Applicant argues that when the claim is viewed as a whole amounts to significantly more than "mental processes and a mathematical concept" because the claimed feature provides a computer that improves a technical field, specifically the field of information processing technology. Examiner respectfully disagrees.
As noted above, under Step 2B, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, is sufficient to amount that significantly more than the recited abstract idea. 84 Fed. Reg. 52, 54-55.
Under Step 2B, as noted above, the only additional elements beyond the recited abstract idea comprise the recitations of “[a]n information processing system comprising: an imaging sensor configured to: capture a plurality of frames of image data and transmit the image data to an information processing device wirelessly in real time, and receive command signals from the information processing device for controlling capturing direction and capturing range: and the information processing device including: a processor circuit; a display screen; and a memory which is connected to the processor circuit, the processor circuit configured to,” “store, into the memory,” and “display, on the display screen,” in claim 1. These additional elements beyond the recited abstract idea are not an improvement to any technology, but rather, they recite generic computer components used as a tool to implement the recited abstract idea. The additional elements, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), which is not sufficient to amount to significantly more. These limitations simply use the generic computer components as tool to implement the recited abstract idea.  Further, the additional elements generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea.
Further, with respect to the features referred to by Applicant, including the recited imaging sensor to capture a plurality of frames of image data, transmit the image data to an information processing device wirelessly in real time,  receive command signals from the information processing device, store, into the memory, and display, on the display screen, while portions of the “display” and “store” limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to be significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity and not sufficient to amount to significantly more.
 Additionally, these recitations, as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by MacMillan, et al. (US 20140278742 A1) at [0041]-[0045], [0050] and Rekins (US 20150381947 A1) at [0059], [0141]-[0144]. Furthermore, as an ordered combination, these elements append the recited abstract idea to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejections necessitated by Applicant’s amendments. Moreover, the combined teaching of MacMillan and Desai does indeed teach the argued features for the reasons set forth below.












Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an imaging sensor configured to: …receive command signals from the information processing device for controlling capturing direction and capturing range.” However, Applicant’s specification does not in expressly or inherently require that the image sensor itself receives the command signals for controlling the direction and angle of capture, as the claims require.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).
For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the recitation of “an imaging sensor configured to: … receive command signals from the information processing device for controlling capturing direction and capturing range,” nothing in the Specification expressly or inherently requires the image capture device receives the commands.
While page 5, lines 21-24, of the Specification discusses that “[t]he capturing direction, capturing range, and the  like of the imaging device C may be changeable under commands received from the information processing device 1,” this discussion does not require that the imaging device receives the signals. The specification is not clear about what receives the signals nor what it means to change the capturing direction and range of the imaging device. Changing the capturing range and direction of the imaging device in the Specification may refer to, after an image is captured by the imaging device, receiving post-processing instructions to adjust zoom and angle of the image, and thus, a signal to change such capturing range and direction in post-processing need not be received by the imaging device. 

For the reasons set forth above, while the Specification discusses the capturing direction and capturing range of the imaging device C may be changeable under commands received from the information processing device 1, the Specification does not inherently nor expressly disclose the image capture device receives the commands, as required by the claims.

Claims 2-6 & 11 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-6 & 11 are rejected for the reasons set forth above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 & 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-6 & 11) recite “determine whether an object included in the image belongs to a first grout or not, calculate at least one of first statistical information of an object determined to belong to the first group or second statistical information of an object determined not to belong to the first group, store … a plurality of feature quantities associated with physical attributes of objects, the physical attributes including at least colors of clothes and types of clothes associated with objects, select one of the feature quantities as a first feature quantity which contributes to classify an object as belonging to the first group; select a first physical attribute of the first feature quantity …, and display … the first statistical information, the second statistical information, the first feature quantity, and the first physical attribute.” Claims 1-6 & 11, in view of the claim limitations, are directed to the abstract idea of determine whether an object belongs to a group, calculate statistical information of an object in the first group or not in the first group, store quantity and physical attribute information, select feature quantity and physical attribute information, and display the statistical information, feature quantity, and physical attribute information. 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determine whether an object belongs to a group, calculate statistical information of an object in the first group or not in the first group, store quantity and physical attribute information, select feature quantity and physical attribute information, and display the statistical information, feature quantity, and physical attribute information could all be reasonably interpreted as a human making observations of an object, performing evaluations based on the observations and using judgment to determine whether object is a first group and calculate statistics, use their mind to memorize the feature quantities and physical information, mentally select feature quantities and physical information, and display the statistics, feature quantities, and physical information with a pen and paper; therefore, the claims are directed to a mental processes. Further, these limitations are directed to calculating and displaying statistics, which is a mathematical relationship and applies mathematical formulas, and thus, the claims are directed to a mathematical concept. Accordingly, the claims are directed to mental processes and a mathematical concept, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a]n information processing system comprising: an imaging sensor configured to: capture a plurality of frames of image data and transmit the image data to an information processing device wirelessly in real time, and receive command signals from the information processing device for controlling capturing direction and capturing range: and the information processing device including: a processor circuit; a display screen; and a memory which is connected to the processor circuit, the processor circuit configured to,” “store, into the memory,” and “display, on the display screen,” in claim 1, and similarly “display” and “processor circuit” in claims 2-6; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the recited image sensor capture a plurality of frames of image data, transmit the image data to an information processing device wirelessly in real time,  receive command signals from the information processing device, store, into the memory, and display, on the display screen, while portions of the “store” and “display” limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6 & 11 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. In addition, as noted above, with respect to the recited image sensor capture a plurality of frames of image data, transmit the image data to an information processing device wirelessly in real time,  receive command signals from the information processing device, store, into the memory, and display, on the display screen, while portions of the “store” and “display” limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity.  Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by MacMillan, et al. (US 20140278742 A1) at [0041]-[0045], [0050] and Rekins (US 20150381947 A1) at [0059], [0141]-[0144]. Furthermore, as an ordered combination, these elements append the recited abstract idea to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6 & 11 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-6 & 11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan, et al. (US 20140278742 A1), hereinafter MacMillan, in further view of Desai, et al. (US 10147210 B1), hereinafter Desai.
Regarding claim 1, MacMillan discloses an information processing system comprising ([0041]-[0042], [0050]): 
an imaging sensor configured to: capture a plurality of frames of image data and transmit the image data to an information processing device wirelessly in real time ([0042], the system includes the data collection unit 102 and the processing unit 104, and the data transfer between different units including are achieved through a network connection such as a wireless connection, [0048]-[0050], as in FIG. 3, the data collecting unit 102 includes one or more first sensors 302 and one or more second sensor 304, wherein the sensor 302 and 304 may be a conventional security camera, a time of flight sensor, a stereoscopic camera, an infra-red sensor, or any sensor capable of capturing the image or the activity of a person 110 within the store, and the image and the activity of the customer may be sent to the data processing unit 104), and 
… controlling capturing direction and capturing range ([0048]-[0049], the data collecting unit 102 includes, wherein the one or more sensors 302 may be installed in a ceiling or wall and oriented at certain directions, wherein one or more sensors 304 may be located at a height that is approximately the average height of human to capture the face image of the person 110 and located at any location (i.e. each of the camera is in a different range and direction), [0050]-[0051], the image and the activity of the person may be sent to the data processing unit 104, wherein the traffic path of the person 110 is created, and after receiving the images and the activities for a preset time period and/or within a pre-defined zone, the data processing unit 104 may determine whether the person 110 is a staff member (404) (i.e. controlling by capturing range and direction)), and
the information processing device including: processor circuit, a display screen, and a memory which is connected to the processor circuit, the processor circuit configured to ([0041]-[0042], [0050]): 
determine whether an object included in the image data belongs to a first group or not ([0051], [0063], the sensor 302 or 304 of the data capturing unit 102 captures an image or an activity of a person (e.g., the person 110) (402), data processing unit 104 determines whether the person 110 is a staff member (404), and if the person 110 is not a staff member i.e., a customer, a behavior file of the person 110 may be created (406) comprising the traffic path of the customer 110, which is identified using behavior pattern recognition algorithm, and the features of the person will be recorded including size of the person, color, color histogram, color model, direction, velocity), calculate at least one of first statistical information of an object determined to belong to the first group or second statistical information of an object determined not to belong to the first group ([0051], a behavior file for the person is created comprising a traffic path, if the person is not a staff member, based on the traffic path data of the customer, the statistics of the behavior of a plurality of customers may be created (408), and if the person 110 is a staff member, the information regarding this staff member is used to create staff member statistics, [0059], exemplary counting statistics includes the number of passes by people walking through a pre-defined count zone 128, which can be the store entrance, a fitting room, escalators, walkways, and other areas (i.e. physical attribute), [0070], where to create staff-to-customer interaction statistics to create staff-to-customer interaction statistics includes deciding whether the staff 110E, if the staff 110E is in the customer interaction zone 136 and is in the customer interaction zone 136 over the MSI (606), then the interaction value interaction value Vint for the staff 110E and the interaction value Vip on the particular pixel 126 may be increased by one (608) (i.e. calculate a second statistic for an object not in the first group)), 
store, into the memory, a plurality of feature quantities associated with physical attributes of objects, the physical attributes including at least colors … associated with objects ([0063]-[0066], [0081]-[0085], in statistics creation, the data processing unit 104 creates data files in a cache or buffer list comprising a set of features, wherein the features include color, size, gender, age group, ethnicity (i.e. physical attributes), and a time stamp, wherein staff members and customer are identified using pattern recognition, which identifies people based on the feature values, and view number view time is recorded for each identified face (i.e. feature quantity), [0089]-[0090], all data/statistics (i.e. feature quantity) from the data processing unit 104 are tagged with a sensor ID and zone ID (i.e. physical attributes) to identify the source of the data, and database 314 in the data processing unit 104 may temporarily store the statistics/data, and the data stored in database 314 is transferred to storage unit 106 (i.e. store in memory)), and
select one of the feature quantities as a first feature quantity which contributes to classify an object as belonging to the first group;
select a first physical attribute of the first feature quantity from the memory ([0051], [0063], a behavior file for the person is created comprising a traffic path, if the person is not a staff member, based on the traffic path data of the customer, the statistics of the behavior of a plurality of customers may be created (408), and if the person 110 is a staff member, the information regarding this staff member is used to create staff member statistics, wherein the person is identified as staff or customer using the zone and path of the person and behavior pattern recognition algorithm with the features of the person will be recorded including size of the person, color, color histogram, color model, direction, velocity, [0096]-[0097], fig. 23A-23C, the numerical data/statistic that are created, such as traffic, count, and view number (i.e. selecting feature quantities) may be presented in funnel fashions categorized based on the different zones, or based on age, gender, ethnicity (i.e. selecting physical attribute of the first feature quantity), [0102], to create a map data layer report, the statistics values may be assigned to pixels and predefined zones on the floor (806)),
display, on the display screen, the first statistical information, the second statistical information, the first feature quantity, and the first physical attribute ([0092]-[0094], [0100], the different types of data, including customer behavior data/statistics 162 (i.e. first statistical information), point of sales data 164, staff data 166, and other customer interaction data 168 (i.e. second statistical information) are integrated in the reporting unit (i.e. displaying), wherein e.g., the data and statistics may be presented traffic path statistics in  in map data layer as in fig. 25 with different colors representing higher and lower traffic values, [0096]-[0097], fig. 22, 23A-23C, tracking statistics, counting statistics, view number, and view time are numerical data presented (i.e. displaying the first and second statistical information and first feature quantity) in a numerical data presentation such as conventional graph, table and dashboards as in fig. 22, wherein presentations (i.e. displaying) created by the reporting unit include in fig. 22 and 23A-23C for the numerical data/statistic such as traffic and view number (i.e. displaying the first and second statistical information and first feature quantity), wherein these numbers of views may be presented in a funnel for each zone categorized based on age, gender, ethnicity (i.e. displaying the first statistical information, first feature quantity, second statistical information, and displaying first and second physical attribute of the first and second statistics), [0102], to create a map data layer report, the statistics values (i.e. displaying the first and second statistical information) may be assigned to pixels and predefined zones on the floor (806), and the report may present the statistics on the floor (i.e. displaying the first and second statistical information), [0115]-[0116], fig. 32-35 illustrate exemplary fixture layer presentations present statistics, e.g., the number of stops, average dwell time for a fixture, the views, and view time for each fixture, categorized based on gender, age, and/or ethnicity  (i.e. displaying the first statistical information, first feature quantity, second statistical information, and displaying first and second physical attribute of the first and second statistics)).
While MacMillan discloses all of the above, including controlling capturing direction and capturing range (as above), MacMillan does not express disclose the remaining elements of the following limitation, which however, is taught by further teachings in Desai.
Desai teaches receive command signals from the information processing device for controlling capturing direction and capturing range (cl. 16, ln. 8-10, 34-63, the following modules are executed as applications on the server, including a communication module 322 may be configured to establish communications with sensors 120 and the inventory management module 324 including a data acquisition module 326 configured to acquire the sensor data 126 from the sensors 120 (i.e. establishing communication with the plurality of image sensors are signals controlling the capturing direction and capturing range), cl. 24, ln. 16-25, the plurality of images may be acquired by different imaging sensors 120(1), having different fields of view 128, obtained contemporaneously with one another (i.e. establishing communication with the plurality of image sensors are signals controlling the capturing direction and capturing range), cl. 27, ln. 46-50, visualization controls 606 change presentation of the image by zooming, panning, rotating (i.e. signals controlling the capturing direction and capturing range)).
Further, while MacMillan discloses all of the above, including store, into the memory, a plurality of feature quantities associated with physical attributes of objects, the physical attributes including at least colors … associated with objects (as above), MacMillan does not express disclose the remaining elements of the following limitation, which however, is taught by further teachings in Desai.
Desai teaches associated with physical attributes of objects, the physical attributes including at least colors of clothes and types of clothes associated with objects (cl. 17, ln. 60-cl. 18, ln. 10, data processing module 328 may perform clothing recognition to analyze images to determine what articles of clothing, wherein items other than skin and hair are classified into various types of articles of clothing such as shirts, hats, pants, bags, and so forth, and classification may be based on clothing color, texture, shape, position on the user 116, and so forth, wherein the determination of the article of clothing may use a comparison of information from the images with previously stored data, wherein identification of the user 116 may be based on the particular combination of classified articles of clothing).
MacMillan and Desai are analogous fields of invention because both address the problem of recognizing known and unknown objects, including people, appearing in images captured using cameras. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of MacMillan the ability to receive command signals from the information processing device for controlling capturing direction and capturing range and  the physical attributes including at least colors of clothes and types of clothes associated with objects as taught by Desai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving command signals from the information processing device for controlling capturing direction and capturing range and  the physical attributes including colors of clothes and types of clothes associated with objects. Further, it would have been obvious to one of ordinary skill in the art to have modified the MacMillan with the aforementioned teachings of Desai in order to produce the added benefit of providing improved operations of a facility by changing data processing parameters that affect operation or performance of the inventory management system, using visualizations to correct erroneous results produced by the inventory management system, and improve future hypothesis. cl. 2, ln. 53-67, cl. 32, ln. 66-cl. 33, ln. 8.
Regarding claim 2, the combined teachings of MacMillan and Desai teach the information processing system of Claim 1 (as above). Further, while MacMillan discloses wherein the processor circuit is further configured to … an image of the object determined to belong to the first group and an image of an object determined not to belong to the first group ([0051], the sensor 302 or 304 of the data capturing unit 102 captures an image or an activity of a person (e.g., the person 110) at a pre-set interval (402), if the person is not a staff member, based on the traffic path data of the customer, the statistics of the behavior of a plurality of customers may be created (408), and if the person 110 is a staff member, the information regarding this staff member is used to create staff member statistics, [0068], with the staff identification, the staff tracking data includes staff traffic path, staff stops, and staff dwell time, wherein the creation of the staff 110E traffic path/stops/dwell time is identical to the process described above for the customer 110C, except that the data are for the identified staff 110E, and the resulting traffic path/stops/dwell time will then be indication on the activities of the staff 110E, such as his moving direction and stop point, [0069], the staff-to-customer interactions may be detected, wherein when an interaction is detected, the interaction value V.sub.ip on the particular pixel 126 is increased by one, and the resulting pixel map describes graphically the spatial pattern of staff-customer interactions within the store, [0092]-[0094], [0096], [0100], the different types of data, including customer behavior data/statistics 162, point of sales data 164, staff data 166, and other customer interaction data 168 are integrated in the reporting unit, wherein such integrations reveal the relationship between the number of staff in the store and customer's behavior, and the statistics may be presented as may be presented in a numerical data presentation such as conventional graph, table and dashboards as such presentations are created by the reporting unit 108 in fig. 22 and traffic path statistics in map as in fig. 25), MacMillan does not expressly disclose the following remaining element, which however are taught by further teachings in Desai.
Desai discloses display, on the display screen, an image of the object determined to belong to the first group and an image of an object determined not to belong to the first group (cl. 23, ln. 46-62, fig. 6, a user interface 600 is present the analyst 216 comprising an image view 604, which includes an image acquired by an imaging sensor 120(1), cl. 25, ln. 44-49, wherein  an overlay may comprising a rectangle containing a name or identification number used to distinguish a particular user 116 in the image view 604, cl. 31, ln. 66-cl. 32, ln. 21, the user interface 1100 presents image view 604 and a tracking view 702 presenting sensor data 126, and the inventory management module 324 may generate hypotheses based on the sensor data 126, such as a given moment in time the user 116(5) performed an action comprising a pick of item 104(3) from the inventory location 114(13), shelf 2, hypothesis controls 1102 may present the hypothesis in the user interface 1100 along with user input controls to indicate whether the hypothesis is correct or incorrect, and the analyst 216 may review the information presented in the user interface 1100 and provide their input as to whether the hypothesis is correct or incorrect).
MacMillan and Desai are analogous fields of invention because both address the problem of recognizing known and unknown objects, including people, appearing in images captured using cameras. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of MacMillan the ability to display an image of the object determined to belong to the first group and an image of an object determined not to belong to the first group as taught by Desai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of displaying an image of the object determined to belong to the first group and an image of an object determined not to belong to the first group. Further, it would have been obvious to one of ordinary skill in the art to have modified the MacMillan with the aforementioned teachings of Desai in order to produce the added benefit of providing improved operations of a facility by changing data processing parameters that affect operation or performance of the inventory management system, using visualizations to correct erroneous results produced by the inventory management system, and improve future hypothesis. cl. 2, ln. 53-67, cl. 32, ln. 66-cl. 33, ln. 8.
Regarding claim 3, the combined teachings of MacMillan and Desai teach the information processing system of Claim 2 (as above).  Further, while MacMillan discloses wherein the processor circuit is further configured to acquire teaching information indicating whether the object … belongs to the first group or not ([0064]-[0068], the staff member 110E may be identified using behavior pattern recognition algorithm as the person 110E's traffic path 116E intersects with a staff zone 134, wherein if the time between T.sub.4 person 110E enters the staff zone 134 and leaves at a time point T.sub.5 is greater than a predefined Minimum Training Time, the features of the person 110E from that path 116E will be recorded, wherein the recorded features in a multi-index file F.sub.e include size of the person, color, color histogram, color model, direction, velocity and other features and those features; the features in the file F.sub.e are compared to the features in previously stored files, if there is a match, the person 110E is labeled as the same person that appeared in the past and if the V.sub.a of the person 110E exceeds the Minimum Training Number, the person 110E may be recognized as a staff; and any subsequent appearance of the person 110E in the same camera will be identified by the person feature cache 310 as a staff member and the statistics for the person 110E will not taken into account for customer behavior analysis), MacMillan does not expressly disclose the following remaining element, which however are taught by further teachings in Desai.
Desai discloses the processor circuit is further configured to acquire teaching information indicating whether the object displayed belongs to the first group or not (cl. 31, ln. 66-cl. 32, ln. 21, the user interface 1100 presents image view 604 and a tracking view 702 presenting sensor data 126, and the inventory management module 324 may generate hypotheses based on the sensor data 126, e.g. a hypothesis such as particular user 116(5) performed an action comprising a pick of item 104(3) (i.e. the user is in the first group or not) from the inventory location 114(13), shelf 2, hypothesis controls 1102 may present the hypothesis in the user interface 1100 along with user input controls to indicate whether the hypothesis is correct or incorrect, and the analyst 216 may review the information presented in the user interface 1100 and provide their input as to whether the hypothesis is correct or incorrect (i.e. acquire teaching indicating whether the user is in the first group or not, whether user 116(5) is the object and they are engaged in picking item 104(3)).
MacMillan and Desai are analogous fields of invention because both address the problem of recognizing known and unknown objects, including people, appearing in images captured using cameras. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of MacMillan the ability to acquire teaching information indicating whether the object displayed belongs to the first group or not as taught by Desai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of acquiring teaching information indicating whether the object displayed belongs to the first group or not. Further, it would have been obvious to one of ordinary skill in the art to have modified the MacMillan with the aforementioned teachings of Desai in order to produce the added benefit of providing improved operations of a facility by changing data processing parameters that affect operation or performance of the inventory management system, using visualizations to correct erroneous results produced by the inventory management system, and improve future hypothesis. cl. 2, ln. 53-67, cl. 32, ln. 66-cl. 33, ln. 8.
Regarding claim 4, the combined teachings of MacMillan and Desai teach the information processing system of Claim 3 (as above). Further, MacMillan discloses wherein the processor circuit is further configured to determine the object included in the image, based on the teaching information ([0051], the sensor 302 or 304 of the data capturing unit 102 captures an image or an activity of a person (e.g., the person 110) (402), data processing unit 104 determines whether the person 110 is a staff member (404), and If the person 110 is not a staff member i.e., a customer, a behavior file of the person 110 may be created (406) comprising the traffic path of the customer 110), [0064]-[0068], the features in the file F.sub.e are compared to the features in previously stored files, if there is a match, the person 110E is labeled as the same person that appeared in the past and if the V.sub.a of the person 110E exceeds the Minimum Training Number, the person 110E may be recognized as a staff; and any subsequent appearance of the person 110E in the same camera will be identified by the person feature cache 310 as a staff member and the statistics for the person 110E will not taken into account for customer behavior analysis).
Regarding claim 5, the combined teachings of MacMillan and Desai teach the information processing system of Claim 2 (as above). Further, MacMillan discloses wherein an object … is an object belonging to a boundary area between the first group and a group which is not the first group ([0064]-[0068], if the V.sub.a of the person 110E exceeds the Minimum Training Number, the person 110E may be recognized as a staff; and any subsequent appearance of the person 110E in the same camera will be identified by the person feature cache 310 as a staff member and the statistics for the person 110E will not be taken into account for customer behavior analysis (i.e. prior to the person exceeding the Minimum Training Number, they are not identified as staff, but may eventually be identified as staff when they exceed the Minimum Training Number, and thus, prior to exceeding the Minimum Training number, the person is in a boundary area between the customer group and staff group), [0051], “[i]f the person 110 is not a staff member (i.e., a customer), a behavior file of the person 110 may be created (406)” including “a traffic path file” that includes “the location of the customer 110 (i.e., spatial data) at a particular time point (i.e., temporal data),” and based “on the traffic path data of the customer, the statistics of the behavior of a plurality of customers may be created (408) and “sent to the reporting unit 108 and reports may be created (410)” ), MacMillan does not expressly disclose the following remaining element, which however are taught by further teachings in Desai.
Desai discloses wherein the object displayed is an object belonging to a boundary area between the first group and a group which is not the first group (cl. 20, ln. 14-26, the data processing module 328 may use one or more automated or manual techniques to determine the identity of the user 116, these determinations may be presented as hypotheses,  such as the user 116(5) picked the item 104(3) from the inventory location 114(13), and if this hypothesis is determined to have a confidence level below a threshold  (i.e. bounding are between in a group and not in the group), the hypothesis may be presented to the analyst 216 in conjunction with the data for display 132, cl. 30, ln. 43-59, fig. 10, in user interface, the user identifiers of the users 116(2) and 116(5) for which touchpoints 506 are depicted, the hypothesized item 104 that has been interacted with by the respective user 116, a hypothesis of what the action taken by the respective user 116 was, and the confidence level associated with the hypotheses (i.e. bounding area with likelihood information calculated by the processor)).
MacMillan and Desai are analogous fields of invention because both address the problem of recognizing known and unknown objects, including people, appearing in images captured using cameras. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of MacMillan the ability for the object displayed to be an object belonging to a boundary area between the first group and a group which is not the first group as taught by Desai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the object displayed is an object belonging to a boundary area between the first group and a group which is not the first group. Further, it would have been obvious to one of ordinary skill in the art to have modified the MacMillan with the aforementioned teachings of Desai in order to produce the added benefit of providing improved operations of a facility by changing data processing parameters that affect operation or performance of the inventory management system, using visualizations to correct erroneous results produced by the inventory management system, and improve future hypothesis. cl. 2, ln. 53-67, cl. 32, ln. 66-cl. 33, ln. 8.
Regarding claim 6, the combined teachings of MacMillan and Desai teach the information processing system of Claim 5 (as above). Further, while MacMillan discloses wherein the boundary area is an area based on … information calculated by the processor circuit ([0064]-[0068], if the V.sub.a of the person 110E exceeds the Minimum Training Number, the person 110E may be recognized as a staff; and any subsequent appearance of the person 110E in the same camera will be identified by the person feature cache 310 as a staff member and the statistics for the person 110E will not be taken into account for customer behavior analysis (i.e. prior to the person exceeding the Minimum Training Number, they are not identified as staff, but may eventually be identified as staff when they exceed the Minimum Training Number, and thus, prior to exceeding the Minimum Training number, the person is in a boundary area between the customer group and staff group)), MacMillan does not expressly disclose the remaining elements of the following limitation, which however, is taught by further teachings in Desai.
Desai teaches wherein the boundary area is an area based on likelihood information calculated by the processor circuit (cl. 20, ln. 14-26, the data processing module 328 may use one or more automated or manual techniques to determine the identity of the user 116, these determinations may be presented as hypotheses,  such as the user 116(5) picked the item 104(3) from the inventory location 114(13), and if this hypothesis is determined to have a confidence level below a threshold  (i.e. bounding area with likelihood information calculated by the processor), the hypothesis may be presented to the analyst 216 in conjunction with the data for display 132, cl. 30, ln. 43-59, fig. 10, in user interface, the user identifiers of the users 116(2) and 116(5) for which touchpoints 506 are depicted, the hypothesized item 104 that has been interacted with by the respective user 116, a hypothesis of what the action taken by the respective user 116 was, and the confidence level associated with the hypotheses (i.e. bounding area with likelihood information calculated by the processor)).
MacMillan and Desai are analogous fields of invention because both address the problem of recognizing known and unknown objects, including people, appearing in images captured using cameras. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of MacMillan the ability for the boundary area to be an area based on likelihood information as taught by Desai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the boundary area being an area based on likelihood information. Further, it would have been obvious to one of ordinary skill in the art to have modified the MacMillan with the aforementioned teachings of Desai in order to produce the added benefit of providing improved operations of a facility by changing data processing parameters that affect operation or performance of the inventory management system, using visualizations to correct erroneous results produced by the inventory management system, and improve future hypothesis. cl. 2, ln. 53-67, cl. 32, ln. 66-cl. 33, ln. 8.
Regarding claim 11, the combined teachings of MacMillan and Desai teach the information processing system of Claim 1 (as above). Further, MacMillan discloses wherein the first statistical information includes a result of statistical processing for the object determined to belong to the first group, the second statistical information includes a result of statistical processing for the object determined not to belong to the first group, and the feature quantity includes a numerical amount value used by analyzing the image (([0051], [0063], the sensor 302 or 304 of the data capturing unit 102 captures an image or an activity of a person (e.g., the person 110) (402), data processing unit 104 determines whether the person 110 is a staff member (404), and if the person 110 is not a staff member i.e., a customer, a behavior file of the person 110 may be created (406) comprising the traffic path of the customer 110, which is identified using behavior pattern recognition algorithm, and the features of the person will be recorded including size of the person, color, color histogram, color model, direction, velocity, [0059], exemplary counting statistics includes the number of passes by people walking through a pre-defined count zone 128, which can be the store entrance, a fitting room, escalators, walkways, and other areas (i.e. first statistic resulting from the object being a customer), [0068]-[0070], with the staff identification, the staff tracking data includes staff traffic path, staff stops, and staff dwell time, wherein the creation of the staff 110E traffic path/stops/dwell time is identical to the process described above for the customer 110C, except that the data are for the identified staff 110E, and the resulting traffic path/stops/dwell time will then be activities of the staff 110E (i.e. calculate a second statistic for an object not in the customer group), where to create staff-to-customer interaction statistics to create staff-to-customer interaction statistics includes deciding whether the staff 110E, if the staff 110E is in the customer interaction zone 136 and is in the customer interaction zone 136 over the MSI (606), then the interaction value interaction value Vint for the staff 110E and the interaction value Vip on the particular pixel 126 may be increased by one (608) (i.e. calculate a second statistic for an object not in the customer group), [0096]-[0097], fig. 22, 23A-23C, tracking statistics, counting statistics, view number, and view time are numerical data presented (i.e. first and second statistical information and first feature quantity – each are first and second statistics determine by determining whether they are a customer or not, and are feature quantities of number of counts, views, view times of an area of a store used by a customer by analyzing the image) in a numerical data presentation such as conventional graph, table and dashboards as in fig. 22, wherein presentations  created by the reporting unit include in fig. 22 and 23A-23C for the numerical data/statistic, and these numbers of views may be presented in a funnel for each zone categorized based on age, gender, ethnicity (i.e. first statistics determined for being in the first group of customer and being in the first group of a particular age, gender, ethnicity, etc., second statistic for not being in the first group of a particular age, gender, ethnicity, etc. displaying the first statistical information, first feature quantity, second statistical information, and displaying first and second physical attribute of the first and second statistics)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623